Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on August 31, 2022
Claims 42 - 61 is under examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 42- 61 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HORN et al. (US 2016/0057585 A1).


1-41. (canceled)

As per Claim 42 Horn teaches a method of controlling packet duplication of at least one packet in a radio transmission from at least one transmitting station to a receiving station, the method comprising:
 transmitting, to the receiving station, a control message that is indicative of the packet duplication in the radio transmission, the control message controlling the receiving station to monitor a reception of duplicates of the at least one packet (Paragraph 0075, 0083, 0096 The RRC logical architecture may include a single RRC instance in an MeNB, wherein any RRC messages delivered via an SeNB are tunneled via the MeNB RRC instance, the RRC logical architecture may also include separate RRC (or equivalent) instances in the MeNB and the UE may be configured to send the same duplicate packet to both the MeNB and SeNB, the MeNB sends a duplicate of the DL packet to the SeNB 130 for delivery to the UE 110.); transmitting, to the receiving station, two or more duplicates of the at least one packet (Paragraph  0042, 0123, a data flow may be split on a per-packet basis or split on a per-bearer basis (e.g., split over the X2 interface instead of the S1 interface). Each radio may, for example, include a transmitter and receiver, and any other “RF chain” components to allow transmission and reception of data between the base station 1400 and different UEs); and receiving, from the receiving station, a control feedback that is indicative of a result of the monitoring (Paragraph 0093, 0095 At (5), the UE determines the received packet was received via a duplicate-delivery bearer and sends a report (e.g., a PDCP or RLC status report, or a bitmap indicating acknowledged and non-acknowledged packets) to the MeNB and the SeNB indicating that the UE has received the DL packet);
transmitting, to the receiving station, a confiquration message, the confiquration message being indicative of a reconfiguration of the radio transmission responsive to the control feedback (Paragraph 0053, 0079, 0080 For handover from one LTE PCell to another LTE PCell, RRC functions can also add, remove, or reconfigure SCells for usage with the target PCell. Sends an RRC connection reconfiguration message to the UE. The UE then synchronizes to the new cell, sends a random access preamble to the SeNB, and receives a random access response from the SeNB. The MeNB then sends the sequence number (SN) status transfer message to the SeNB and begins data forwarding. As a result, the UE may be able to handover (HO) to a target eNB and continue CA without the re-establishing connections to SCells serving the UE. Re-establishment of connections by the UE is triggered when the PCell serving the UE experiences RLF, but not when SCells experience RLF. UEs operating in a CA system generally receive data faster due to the increased available bandwidth in a CA system than in a system without CA).

As per Claim 43 Horn teaches the method of claim 42, wherein the control feedback is indicative of at least one of a success and a failure of the reception of the duplicates (Paragraph 0087, 0100 the MeNB and the SeNB attempt to deliver the DL packet to the UE, but both are unsuccessful (e.g., due to interference).  ).

As per Claim 44 Horn teaches the method of claim 42, wherein the control feedback is received for the first or each of the at least one packet that is subject to a failure of the reception of the duplicates (Paragraph 0087 the UE sends a report (e.g., a PDCP or RLC status report, or a bitmap indicating acknowledged and non-acknowledged packets) to the MeNB indicating that the UE has received the DL packet. When the MeNB receives the report, the MeNB flushes the packet from the buffer of the MeNB  delivery of the packet to the UE is unsuccessful ).

As per Claim 45 Horn teaches the method of claim 42, wherein the control message is indicative of a number of the duplicates per packet (Paragraph 0042, 0044 For example, for multi-connectivity, a data flow may be split on a per-packet basis or split on a per-bearer basis (e.g., split over the X2 interface instead of the S1 interface). ).

As per Claim 46 Horn teaches the method of claim 42, wherein each of the at least one packet is or corresponds to a protocol data unit (PDU) of a terminating layer of a communication protocol for the radio transmission (Paragraph 0026, 0035, 0050 the term MeNB generally refers to an eNB that terminates an S1-MME (Mobility Management Entity) control plane for the UE, while the term SeNB generally refers to an eNB serving the UE that is not the MeNB. This may be considered equivalent to per-packet splitting if multi-path transmission control protocol (MP-TCP) is available, otherwise the split may occur at the Internet protocol (IP) flow level. Another option is multicasting (e.g., bi-casting) traffic wherein, for example, each packet is served by both the MeNB and SeNB for greater reliability.).

As per Claim 47 Horn teaches the method of claim 46, wherein the terminating layer generates the duplicates for each of the at least one packet (Paragraph 0047-0050 a common PDCP layer (for MC) across serving nodes may be utilized to reorder the packets in a flow, while RLC reordering may also be possible. In the case of U-plane splitting on a per-packet basis, the per-packet decision of where to serve each PDCP packet may be based on scheduling requirements (e.g., bandwidth available at transmission times) on each eNB. According to certain aspects of the present disclosure, flow control may be defined between the MeNB and SeNB to allow the MeNB and SeNB to make the per-packet determinations of where to serve each PDCP packet).

As per Claim 48 Horn teaches the method of claim 46, wherein the terminating layer is a Packet Data Convergence Protocol (PDCP) layer; and wherein the at least one packet comprises at least one PDCP PDU (Paragraph 0047-00 0050 a non-access stratum (NAS) message is received by the radio resource control (RRC) layer and is passed down to the packet data convergence protocol (PDCP) layer, radio link control (RLC) layer and media access control (MAC) layer. In the U-plane, an IP packet is received by the PDCP layer and passed down to the RLC layer and MAC layer. ).

As per Claim 49 Horn teaches the method of claim 42, wherein each of the duplicates is or corresponds to a protocol data unit (PDU) of a split layer of the communication protocol for the radio transmission (Paragraph 0042-0046 U-plane splitting, such as aggregation within a same node, (e.g., carrier aggregation) and U-plane splitting across nodes via the radio access network (RAN). For example, for multi-connectivity, a data flow may be split on a per-packet basis or split on a per-bearer basis (e.g., split over the X2 interface instead of the S1 interface)).

As per Claim 50 Horn teaches the method of claim 49, wherein the split layer comprises a Radio Link Control layer, a Medium Access Control layer, and/or a Physical layer (Paragraph 0047-0050 splitting may be described with reference to wireless communication protocol stacks, such as a non-access stratum (NAS) message is received by the radio resource control (RRC) layer and is passed down to the packet data convergence protocol (PDCP) layer, radio link control (RLC) layer and media access control (MAC) layer. In the U-plane, an IP packet is received by the PDCP layer and passed down to the RLC layer and MAC layer.).

As per Claim 51 Horn teaches the method of claim 49, wherein the split layer comprises entities each associated with a different one of the duplicates per packet, each of the entities processing the associated duplicate for each of the at least one packet (Paragraph 0106 a packet split at an aggregation point. That is, an aggregation point (e.g., a gateway or eNB) may determine to split packets of a data flow at a layer (e.g., an RLC layer or a PDCP layer) in a protocol stack, and the data flow is sent using the layers at or below the determined layer. In certain aspects, the determined layer comprises a packet data convergence protocol (PDCP) layer or radio link control (RLC) layer).

As per Claim 52 Horn teaches the method of claim 42, further comprising reconfiguring the receiving station based on the control feedback (Paragraph 0055 the MCG bearer type and, therefore, use radio resources provided by the MeNB. At least one cell in SCG typically has a configured UL RRC connection, and one of them is configured with PUCCH resources, which may be used for control procedures (e.g., data scheduling) that do not require the existence of an SRB. As noted above, re-establishment may be triggered when the PCell experiences RLF, but not when an SCell experiences RLF  ).

As per Claim 53 Horn teaches the method of claim 42, further comprising transmitting a configuration message to the receiving station, the configuration message being indicative of a reconfiguration of the radio transmission responsive to the control feedback (Paragraph 0080, 0095 The newly established connection allows UL and DL data to be communicated via the SeNB or target eNB. For example, the SeNB sends a mobility request acknowledgement via the X2 connection to the MeNB, the UE sends an NAK to the MeNB and an ACK to the SeNB. At (5), the UE determines the received packet was received via a duplicate-delivery bearer and sends a report (e.g., a PDCP or RLC status report, or a bitmap indicating acknowledged and non-acknowledged packets) to the MeNB and the SeNB indicating that the UE has received the DL packet. ).

As per Claim 54 Horn teaches the method of claim 53, wherein the configuration message is indicative of a stop of the packet duplication and/or a stop of the monitoring responsive to a failure of the reception of the duplicates (Paragraph 0053, 0055, 0076 Re-establishment of connections by the UE is triggered when the PCell serving the UE experiences RLF, but not when SCells experience RLF. UEs operating in a CA system generally receive data faster due to the increased available bandwidth in a CA system than in a system without CA. ).

As per Claim 55 Horn teaches a method of monitoring packet duplication of at least one packet in a radio reception from at least one transmitting station at a receiving station, the method comprising: receiving, from the at least one transmitting station, a control message that is indicative of the packet duplication in the radio transmission (Paragraph 0075, 0083, 0096 The RRC logical architecture may include a single RRC instance in an MeNB, wherein any RRC messages delivered via an SeNB are tunneled via the MeNB RRC instance, the RRC logical architecture may also include separate RRC (or equivalent) instances in the MeNB and the UE may be configured to send the same duplicate packet to both the MeNB and SeNB, the MeNB sends a duplicate of the DL packet to the SeNB 130 for delivery to the UE 110.); monitoring a reception of duplicates of the at least one packet from the at least one transmitting station (Paragraph  0042, 0123, a data flow may be split on a per-packet basis or split on a per-bearer basis (e.g., split over the X2 interface instead of the S1 interface). Each radio may, for example, include a transmitter and receiver, and any other “RF chain” components to allow transmission and reception of data between the base station 1400 and different UEs); and transmitting, to one or more of the at least one transmitting station, a control feedback that is indicative of a result of the monitoring (Paragraph 0093, 0095 At (5), the UE determines the received packet was received via a duplicate-delivery bearer and sends a report (e.g., a PDCP or RLC status report, or a bitmap indicating acknowledged and non-acknowledged packets) to the MeNB and the SeNB indicating that the UE has received the DL packet);
receiving, from the at least one transmitting station, a configuration message, the configuration message being indicative of a reconfiguration of the radio transmission responsive to the control feedback; and reconfiguring the receiving station based on the control feedback(Paragraph 0053, 0079, 0080 For handover from one LTE PCell to another LTE PCell, RRC functions can also add, remove, or reconfigure SCells for usage with the target PCell. Sends an RRC connection reconfiguration message to the UE. The UE then synchronizes to the new cell, sends a random access preamble to the SeNB, and receives a random access response from the SeNB. The MeNB then sends the sequence number (SN) status transfer message to the SeNB and begins data forwarding. As a result, the UE may be able to handover (HO) to a target eNB and continue CA without the re-establishing connections to SCells serving the UE. Re-establishment of connections by the UE is triggered when the PCell serving the UE experiences RLF, but not when SCells experience RLF. UEs operating in a CA system generally receive data faster due to the increased available bandwidth in a CA system than in a system without CA).

As per Claim 56 Horn teaches the method of claim 55, wherein the control feedback is indicative of at least one of a success and a failure of the reception of the duplicates (Paragraph 0087, 0100 the MeNB and the SeNB attempt to deliver the DL packet to the UE, but both are unsuccessful (e.g., due to interference)).

As per Claim 57 Horn teaches the method of claim 56, wherein the monitoring comprises determining the success of the reception of the duplicates based on receiving a predefined number of the duplicates for each of the at least one packet (Paragraph 0083, 0102  By sending duplicate packets to both the MeNB and the SeNB, the probability of successful and timely delivery of the packet, to core network servers for example, may be increased).

As per Claim 58 Horn teaches the method of claim 56, wherein the packet duplication of the at least one packet comprises a plurality of packets each indicative of a sequence number (SN), and wherein each of the duplicates is indicative of the SN of the corresponding one of the plurality of packets (Paragraph 0049, 0102 When packets of a flow arrive from multiple serving nodes, the indicators (e.g., sequence numbers) used by the nodes may conflict, and the receiving UE cannot determine the proper order of the packets.).

As per Claim 59 Horn teaches the method of claim 58, wherein the monitoring comprises determining the failure of the reception of the duplicates based on receiving a duplicate indicative of a second SN after receiving only one duplicate or a predefined number of duplicates indicative of a first SN, wherein the second SN is greater than or subsequent to the first SN (Paragraph 0049, 0102 The reports from the UE refer to an identifier for the packet (e.g., a packet sequence number) that refers to the duplicate packets at the common PDCP layers shown in FIG. 3, so that the MeNB and SeNB may identify the delivered packet as the same as a packet awaiting delivery (e.g., buffered) on the MeNB or SeNB. In such cases, to avoid an unnecessary transmission, an eNB that receives a report (e.g., an ACK) referring to a packet it has not yet delivered may refrain from delivering that packet. ).

As per Claim 60 Horn teaches a device for controlling packet duplication of at least one packet in a radio transmission from at least one transmitting station to a receiving station, the device comprising: 
processing circuitry (Paragraph 0031, 0122  includes one or more processors); 
memory containing instructions executable by the processing circuitry whereby the device is operative to (Paragraph 0122 memory):
 transmit, to the receiving station, a control message that is indicative of the packet duplication in the radio transmission, the control message controlling the receiving station to monitor a reception of duplicates of the at least one packet(Paragraph 0075, 0083, 0096 The RRC logical architecture may include a single RRC instance in an MeNB, wherein any RRC messages delivered via an SeNB are tunneled via the MeNB RRC instance, the RRC logical architecture may also include separate RRC (or equivalent) instances in the MeNB and the UE may be configured to send the same duplicate packet to both the MeNB and SeNB, the MeNB sends a duplicate of the DL packet to the SeNB 130 for delivery to the UE 110.);
 transmit, to the receiving station, two or more duplicates of the at least one packet (Paragraph  0042, 0123, a data flow may be split on a per-packet basis or split on a per-bearer basis (e.g., split over the X2 interface instead of the S1 interface). Each radio may, for example, include a transmitter and receiver, and any other “RF chain” components to allow transmission and reception of data between the base station 1400 and different UEs); and
 receive, from the receiving station, a control feedback that is indicative of a result of the monitoring (Paragraph  0042, 0123, Each radio may, for example, include a transmitter and receiver, and any other “RF chain” components to allow transmission and reception of data between the base station 1400 and different UEs. For example, for multi-connectivity, a data flow may be split on a per-packet basis or split on a per-bearer basis (e.g., split over the X2 interface instead of the S1 interface).); and receiving, from the receiving station, a control feedback that is indicative of a result of the monitoring (Paragraph 0093, 0095 At (5), the UE determines the received packet was received via a duplicate-delivery bearer and sends a report (e.g., a PDCP or RLC status report, or a bitmap indicating acknowledged and non-acknowledged packets) to the MeNB and the SeNB indicating that the UE has received the DL packet);
transmit, to the receiving station, a confiquration message, the confiquration message being indicative of a reconfiguration of the radio transmission responsive to the control feedback (Paragraph 0053, 0079, 0080 For handover from one LTE PCell to another LTE PCell, RRC functions can also add, remove, or reconfigure SCells for usage with the target PCell. Sends an RRC connection reconfiguration message to the UE. The UE then synchronizes to the new cell, sends a random access preamble to the SeNB, and receives a random access response from the SeNB. The MeNB then sends the sequence number (SN) status transfer message to the SeNB and begins data forwarding. As a result, the UE may be able to handover (HO) to a target eNB and continue CA without the re-establishing connections to SCells serving the UE. Re-establishment of connections by the UE is triggered when the PCell serving the UE experiences RLF, but not when SCells experience RLF. UEs operating in a CA system generally receive data faster due to the increased available bandwidth in a CA system than in a system without CA).

As per Claim 61 Horn teaches a device for monitoring packet duplication of at least one packet in a radio reception from at least one transmitting station at a receiving station, the device comprising:
 processing circuitry (Paragraph 0031  one or more processors); 
memory containing instructions executable by the processing circuitry whereby the device is operative to (Paragraph 0122  memory):
 receive, from the at least one transmitting station, a control message that is indicative of the packet duplication in the radio transmission(Paragraph 0075, 0083, 0096 The RRC logical architecture may include a single RRC instance in an MeNB, wherein any RRC messages delivered via an SeNB are tunneled via the MeNB RRC instance, the RRC logical architecture may also include separate RRC (or equivalent) instances in the MeNB and the UE may be configured to send the same duplicate packet to both the MeNB and SeNB, the MeNB sends a duplicate of the DL packet to the SeNB 130 for delivery to the UE 110.);
 monitor a reception of duplicates of the at least one packet from the at least one transmitting station (Paragraph  0042, 0123, a data flow may be split on a per-packet basis or split on a per-bearer basis (e.g., split over the X2 interface instead of the S1 interface). Each radio may, for example, include a transmitter and receiver, and any other “RF chain” components to allow transmission and reception of data between the base station 1400 and different UEs); and
 transmit, to the at least one transmitting station, a control feedback that is indicative of a result of the monitoring (Paragraph  0080, 0095 For example, the SeNB sends a mobility request acknowledgement via the X2 connection to the MeNB. The MeNB then sends an RRC connection reconfiguration message to the UE. The UE then synchronizes to the new cell, sends a random access preamble to the SeNB, and receives a random access response from the SeNB.); and receiving, from the receiving station, a control feedback that is indicative of a result of the monitoring (Paragraph 0093, 0095 At (5), the UE determines the received packet was received via a duplicate-delivery bearer and sends a report (e.g., a PDCP or RLC status report, or a bitmap indicating acknowledged and non-acknowledged packets) to the MeNB and the SeNB indicating that the UE has received the DL packet);
receive, from the at least one transmitting station, a configuration message, the configuration message being indicative of a reconfiguration of the radio transmission responsive to the control feedback; and reconfigure the receiving station based on the control feedback (Paragraph 0053, 0079, 0080 For handover from one LTE PCell to another LTE PCell, RRC functions can also add, remove, or reconfigure SCells for usage with the target PCell. Sends an RRC connection reconfiguration message to the UE. The UE then synchronizes to the new cell, sends a random access preamble to the SeNB, and receives a random access response from the SeNB. The MeNB then sends the sequence number (SN) status transfer message to the SeNB and begins data forwarding. As a result, the UE may be able to handover (HO) to a target eNB and continue CA without the re-establishing connections to SCells serving the UE. Re-establishment of connections by the UE is triggered when the PCell serving the UE experiences RLF, but not when SCells experience RLF. UEs operating in a CA system generally receive data faster due to the increased available bandwidth in a CA system than in a system without CA).

Response to Argument(s)

Applicant's argument(s) filed on August 31, 2022 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

In the remarks, at page  7-9 the Applicant argues in substance that: 


(A) “ However, Horn does not teach or suggest transmitting, to the receiving station, a configuration message, the configuration message being indicative of a reconfiguration of the radio transmission responsive to the control feedback (emphasis added)..

Response:

In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Applicant’s representative’s are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Examiner appreciates applicant’s representative’s explanation however, Horn explicitly states that when the MeNB and the SeNB  send the packet they are delivering the DL packet to the UE. This exchange of messages is different from a soft handover exchange of messages, in that each of the MeNB and the SeNB sends the packet independently (for example, each of the MeNB and SeNB may independently schedule the packet to be sent on the PDSCH of the MeNB and SeNB respectively), while in soft handover, the source eNB and target eNB coordinate sending a packet in time and air link resources. In addition, each of the MeNB and the SeNB receives a separate ACK or NAK at the MAC layer, while in soft handover, a source eNB and a target eNB both receive a single ACK or NAK sent by a UE at the MAC layer to both the source eNB and the target eNB. The MC procedures may also include handover procedures to change the MeNB, e.g., by transferring the functionality of the MeNB for a UE's MC configuration to another eNB, as well as additional aggregation procedures. The aggregation procedures may include procedures to change (add, remove, or modify) a set of one or more secondary component carriers (SCC) of the MeNB and/or an SeNB. In some cases, aggregation may imply a primary component carrier (PCC) controlling one or more secondary component carrier (SCCs) with a common media access control (MAC) layer. An example from Horn (Paragraph 0079 the UE context is sent to the target eNB before the Handover or DC event, for example, triggered based on the UE measurement report in response to the mobility configuration. For forward Handover, the context is sent after the Handover event, i.e., sending the context is triggered as a pull from the target eNB in response to the UE establishing a connection at the target eNB and identifying the source eNB. The backward- Handover approach would typically be expected for multi-connectivity mobility events, but the forward- Handover approach is also possible, Sending the context after the Handover or DC event (the forward- Handover model) may provide a potential for more efficient preparation of multiple target eNBs, when compared to sending the context before the Handover event. Moreover, sending the context after the Handover or DC event may allow for differentiation between handovers within a cloud or cluster and handovers to a BS outside the cloud or cluster..)

     
    PNG
    media_image1.png
    620
    439
    media_image1.png
    Greyscale


Therefore Horn reference teaches the claim limitation as currently presented. 
Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/           Primary Examiner, Art Unit 2468